—Judgment, Supreme Court, New York County (Herbert Adlerberg, J.), rendered December 12, 2000, convicting defendant, upon his plea of guilty, of criminal sale of a controlled substance in the second degree, and sentencing him to a term of 5V2 years to life, unanimously affirmed.
Since defendant did not request a hearing or move to withdraw his plea, he did not preserve his claim that he was entitled to a hearing concerning his compliance with a cooperation agreement (People v Anonymous, 249 AD2d 167 [1998]), and we decline to review it in the interest of justice. Were we to review this claim, we would find there is no evidence of arbitrary or capricious conduct by the People.
We perceive no basis for reducing the sentence. Concur— Tom, J.P., Mazzarelli, Rosenberger, Ellerin and Williams, JJ.